DETAILED ACTION
This Notice of Allowance is in response to applicants’ Request for Continued Examination filed on 04/11/2022.  Claims 5, 9, and 13 have been amended.  Claims 5-15 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 04/11/2022 has been entered.
Allowable Subject Matter
Claims 5-15 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 5, 13, and 14 are allowed for the reasons argued by applicants in the remarks filed on 09/03/2021 and 04/11/2022 which are persuasive.  Claims 6-12 and 15 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although the prior art Andivahis et al. (US 20030147536 A1) teaches a “secure electronic messaging system permits communication between registered users, with the assistance of a key server. The system requires a recipient to submit key retrieval information to a key server, and obtain decryption key information. The decryption key information is necessary for the recipient to form the decryption key which is used to read a message encrypted by the sender. The decryption key information may be an encrypted version of a decryption key, or portions thereof, or may be portions of an unencrypted version of a decryption key, among others. Typically, the key retrieval information may either be sent to the recipient by the sender, or may be generated by the recipient, based on information sent by the sender” [Abstract],
None of the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ independent claims [emphasis added]:
[Claim 5] “sending the entirety of the encryption key as a message key, and the list of recipients, to a privacy service component communicatively coupled to the first user device and storing on the privacy service component; receiving the encrypted message in a second messaging application running on a second user device; verifying, on the privacy service component, whether a user of the second messaging application is on the list of recipients, and receiving from the privacy service component the entirety of the message key at the second messaging application in response to the user being on the list of recipients”;
[Claim 13] “a privacy service component for communicating with a plurality of user computing devices having the private messaging application, the privacy service component for receiving and storing the entirety of a message key associated with a corresponding list of recipients for one or more messages, and for verifying requests to obtain the entirety of the message key in respect of specific messages”;
[Claim 14] “sending the entirety of the encryption key and a list of recipients to a privacy service component communicatively coupled to the first user device; receiving a unique message ID from the privacy service component; associating a message to the list of recipients with the unique message ID, and encrypting the message using the first messaging application and the encryption key”.
The closest prior art made of record and cited consisted of the following references.
Cohen et al. (US 20070073823 A1) disclosed managing instant messages. An instant message is received at a client. A set of parameters in the instant message is identified. The instant message on a display in the client is presented, and the instant message is removed from the display after a period of time defined by the set of parameters.
Errico (US 20100017619 A1) disclosed systems and methods for secure and authentic electronic collaboration between a plurality of users using a combination of biometric security, a separate and secure network infrastructure, management processes, encrypted electronic storage, and collaborative templates. An online collaboration system includes a server including a network interface connected to the Internet, a data store including electronic data storage, and a processor, wherein each of the network interface, the data store and the processor are communicatively coupled, and wherein the network interface, the data store and the processor are collectively configured to: biometrically authenticate a plurality of users; and enable online collaboration between the plurality of user.
Jordan et al. (US 20150358260 A1) disclosed a system provided for use with a plurality of messaging clients, each messaging client running on a corresponding computing device and including a corresponding buddy list. The system includes a server and a computer-readable medium in communication with the server, the computer-readable medium having a plurality of instructions stored thereon which, when executed by the server, cause the server to receive messages from the messaging clients, and dynamically control user identification information included in the buddy lists based on content of messages received from the messaging clients.
Windebank et al. (US 20160314115 A1) disclosed a cross-platform mobile messaging application. More specifically, the invention relates to a secure messaging platform that offers seamless, near real-time translation of messages that are exchanged between users that speak and read different languages.
Statica (US 9584316 B1) disclosed a system, comprising: a processor configured to: request an identifier associated with a first recipient, wherein the identifier comprises at least one of an application identifier and a device identifier; encrypt a message, to be sent to at least the first recipient, using a first key; encrypt the first key using a second key associated with the first recipient, wherein the processor is configured to obtain the second key and the identifier from a server; encapsulate the encrypted message, the encrypted first key, and the identifier in a digital security bubble encapsulation; and transmit the digital security bubble encapsulation to the first recipient; and a memory coupled to the processor and configured to provide the processor with instructions.
Mitter (US 20120210134 A1) disclosed a method for securing data to be transmitted between a plurality of devices which includes exchanging encryption keys between first and second devices of the plurality of devices, selecting digital rights management (DRM) features for the data which is to be transmitted from the first device, encrypting the data to be transmitted and the selected digital rights management features using at least one distinct key, transmitting the encrypted data and the selected DRM features to the second device and a third device, and decrypting the encrypted data on the second device using the exchanged encryption keys and displaying the data according to the selected DRM features.
Miller (US 8583911 B1) disclosed a method of storing user data over a network securely using a remote service, the method comprising: by a server system comprising one or more computing devices: receiving user data from a client device over a network, the user data associated with a user of a remote content site that presents the user data as part of a content page; encrypting the user data to produce encrypted user data, the encrypted user data not decryptable by the remote content site; creating recipient data, the recipient data reflecting one or more recipients authorized to decrypt the encrypted user data, the one or more recipients being users of the remote content site authorized to access data provided by the user to the remote content site based at least in part on being associated with the user at the remote content site; creating an encryption message comprising the encrypted user data and the recipient data; and providing the encryption message to the remote content site for storage, enabling the one or more recipients to access the encrypted user data from the remote content site.
LEE et al. (US 20130305040 A1) disclosed a system that is configured to receive a first authentication request from a first device, authenticate the first device, establish a secure connection with the first device based on authenticating the first device, and receive, via the secure connection with the first device, a set of parameters from the first device. The first device is capable of generating an encryption key for a secure message, intended for a second device, based on the set of parameters. The system is also configured to receive a second authentication request from a second device, authenticate the second device and establish a secure connection with the second device based on receiving the second authentication request, and send, via the secure connection with the second device, the set of parameters to the second device. The second user device is capable of generating a decryption key for the secure message based on the set of parameters.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wanda et al., (“Efficient Message Security Based Hyper Elliptic Curve Cryptosystem (HECC) for Mobile Instant Messenger”, November 2014, The 1st International Conference on Information Technology, Computer, and Electrical Engineering, pp. 245-249)
Pizano (US 20080086646 A1)
Moshir et al. (US 20160135020 A1)
Howell et al. (US 9654288 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

04.26.2022